ON PETITION FOR REHEARING.
In appellees' brief on petition for a rehearing, and in the oral argument (which was granted thereon at the suggestion of counsel because of the public interest in the question decided), it was urgently insisted: (1) That the question of the constitutionality of Acts 1927, ch. 223 (§ 6867.1 et seq.
Burns' Supp. 1929) is directly in issue and of paramount importance, and that, if the act is constitutional, then the contract attacked must be held to be valid; (2) that the contract does not create a present debt or liability on the part of the school city for the full amount of the rentals to become due. The opinion of the court on the latter question was completely stated at the time the case was decided. *Page 37 
It does not necessarily follow, as per appellees' contention, that if the statute is valid, then every contract made in pursuance of it is valid. The contract here examined was 9.  held to be void because it created an indebtedness in excess of the limit provided by the Constitution. It is possible (though not probable) that a school corporation which "does not have and cannot obtain the necessary funds with which to pay the cost of erection and construction of a school building sufficient to meet the needs of such school corporation" (Acts 1927, ch. 223, § 1, § 6867 Burns' Supp. 1929) might adopt the scheme provided for in the act to finance its building, even though the cost of the building might not bring the indebtedness of the corporation to a point exceeding two per centum on the value of the taxable property within the corporation. In such a case, the contract would not be in violation of the Constitution on the ground stated in the court's opinion.
The petition is denied.